Citation Nr: 1628023	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for numbness of the tongue.

2.  Entitlement to service connection for facial numbness, to include the lips.

3.  Entitlement to service connection for numbness of the left hand. 

4.  Entitlement to a rating greater than 10 percent for right upper extremity radiculopathy.

5.  Entitlement to a rating greater than 30 percent for cervical spondylosis and degenerative disc disease.

6.  Entitlement to a rating greater than 40 percent for thoracolumbar degenerative disc/joint disease and spondylosis.

7.  Entitlement to a separate evaluation for radiculopathy of the right lower extremity, claimed as numbness of the foot.

8.  Entitlement to a separate evaluation for radiculopathy of the left lower extremity, claimed as numbness of the foot.  

9.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1997 to June 2001.

These issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is of record. 

The issue of entitlement to service connection for a stomach disorder was raised during the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)  

The issues of entitlement to service connection for numbness of the tongue, facial numbness, and left hand numbness, as well as entitlement to increased ratings for right upper extremity radiculopathy and cervical spine spondylosis and degenerative disc disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's lumbar degenerative disc disease has been manifested by forward flexion to 30 degrees or less but not by ankylosis.
 
2.  At no time has the Veteran's lumbar degenerative disc disease been manifested by incapacitating episodes with a total duration of at least 6 weeks in the past 12 months.

3.  The Veteran has complained of numbness in the left and right lower extremity during the appeal period; the most competent and credible evidence of record establishes that the Veteran has a diagnosis of bilateral lower extremity radiculopathy affecting the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating greater than 40 percent for degenerative disc disease of thoracolumbar degenerative disc/joint disease and spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5243.

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for the assignment of separate disability ratings for the neurological manifestations of the service-connected thoracolumbar degenerative disc/joint disease and spondylosis based on radiculopathy of each lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In regards to the claim of entitlement to an increased rating, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with the notice requirements of the Veterans Claims Assistance Act of 2000 would serve no useful purpose. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The April 2014 VA lumbar spine examination, is adequate because it is based on consideration of the Veteran's prior medical history and examinations, and describes the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

At his August 2015 hearing the Veteran was afforded the opportunity to present pertinent evidence and testimony before the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim decided herein is thus ready to be considered on the merits.

Increased Rating

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned 38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Legal Criteria for Rating the Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply. 

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.  

In addition to the General Rating Formula for Diseases and Injuries of the Spine, an intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned. 

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation for that segment.

In March 2010 the Veteran claimed that he was entitled to a rating greater than 40 percent for his lumbar spine disability.  

At his April 2010 VA examination the Veteran reported that he experienced pain and tingling radiating into his thighs.  The examiner noted loss of normal lumbar lordosis.  Forward flexion was limited to 10 degrees with pain, extension to 5 degrees with pain and muscular tightness, lateral bending and rotation to 10 degrees with pain.  There was no deformity of the spine.  There was no loss of sensation to the touch of the lower extremities.

At a December 2013 VA examination of the peripheral nerves there was decreased sensation of the left foot.

An April 2014 VA examination revealed no ankylosis.  Flexion was limited to 65 degrees.  The Veteran experienced functional impairment following repetitive motion, to include less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  Reflex, muscle strength and sensory examination of the lower extremities was normal.  Straight leg raising test was abnormal on the right side.  Radicular pain of the lower extremities was present, as were moderate left lower extremity paresthesias or dysesthesias.  The examiner indicated that there was mild right and left sided radiculopathy, with involvement of the sciatic nerve.  There were no other neurologic abnormalities, such as bowel or bladder problems.  Although the Veteran was diagnosed as having intervertebral disc syndrome and incapacitating episodes, he had not had any incapacitating episodes in the previous twelve months due to an intervertebral disc syndrome.

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The objective findings of record do not reflect evidence of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  During this period, the examiners found no evidence of ankylosis of the thoracolumbar spine.  Any additional functional loss due to pain, weakness, fatigability, and/or incoordination does not equate with findings of unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, a rating greater than that currently assigned is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

In conclusion, the preponderance of the evidence is against a claim of entitlement to an increased rating in excess of 40 percent for the Veteran's lumbar spine disability at any point in time covered by this claim.  

The Board has also considered whether the Veteran is entitled to a separate rating for radiculopathy or sciatica of the lower extremities.  The Veteran has reported experiencing radiating pain in the lower extremities.  April 2014 VA examination diagnosed bilateral lower extremity lumbar radiculopathy.  On examination, sensory and motor strength testing were all normal.  Nevertheless, the VA examiner noted the Veteran's symptoms, conducted testing and diagnosed bilateral radiculopathy.  Accordingly, the Board resolves all doubt in the Veteran's favor as to whether he has an associated objective neurologic abnormality affecting the lower extremities.  

In spite of a November 2015 report of difficulty urinating, the corresponding MRI focused on prominence of the gallbladder wall, and the evidence of record does not show the existence of thoracolumbar-associated neurologic abnormalities, to include of the bladder or bowel.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to separate ratings for his radiculopathy of the right and left lower extremities associated with his lumbar spine.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  To avoid prejudice to the Veteran from the Board assigning a rating in the first instance, the Agency of Original Jurisdiction, rather than the Board, will assign a rating and effective date for the grant of benefits.  

The benefit-of-the-doubt doctrine has been applied where applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's lumbar disability picture, to include difficulty walking, or standing, difficulty with prolonged activity or inactivity, or limited motion with pain, weakness and fatigability or incoordination is not so unusual or exceptional in nature as to render his schedular rating inadequate.


ORDER

Entitlement to a rating in excess of 40 percent for lumbar degenerative disc/joint disease with spondylosis, is denied.

Entitlement to a separate evaluation for right radiculopathy associated with low back disability is awarded, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a separate evaluation for left radiculopathy associated with low back disability is awarded, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Regarding the claim of entitlement to a TDIU the record is unclear as to the date that the Veteran last worked.  On a February 2013 social security disability application the Veteran indicated that he worked from August 2009 to April 2012 as an install technician, and from April 2012 to December 2012 as a field technician.  A September 2015 treatment note indicates that the Veteran sought treatment for his back on account of returning to work full-time.  As it is unclear when the Veteran last worked and the circumstances regarding his departure from employment, the AOJ should request such information from the Veteran.

In February 2015 the Veteran filed a Notice of Disagreement regarding the issues of higher ratings for cervical spine and right upper extremity radiculopathy, as well as for entitlement to service connection for facial numbness, numbness of the tongue, numbness of the right and left foot, and numbness of the left hand.  Accordingly, remand is necessary in order to afford the Veteran a Statement of the Case pertaining to these issues, other than those pertaining to numbness of the right and left foot, as those matters were resolved in this decision.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information concerning all employment since 2009, including names of employers, dates of employment, number of hours worked per week, and salary.  Take any indicated development action that is necessary in light of the response.

2.  Following any additional development deemed necessary, issue a Statement of the Case to the Veteran regarding entitlement to service connection for facial numbness, numbness of the tongue, and left hand, and entitlement to higher ratings for cervical spine and right upper extremity radiculopathy.

3.  The Veteran's claim of entitlement to a TDIU should be adjudicated based on the entirety of the evidence.  If the claim is denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


